428 F.2d 824
Thomas Patrick KEEGAN, Petitioner,v.UNITED STATES of America, Respondent.
No. 24691.
United States Court of Appeals, Ninth Circuit.
August 6, 1970.

Appeal from the United States District Court for the District of Nevada; Roger D. Foley, Judge.
Thomas Patrick Keegan, in pro. per.
Bart M. Shouwiller, U. S. Atty., Las Vegas, Nev., for appellee.
Before CHAMBERS and TRASK, Circuit Judges, and POWELL, District Judge.
PER CURIAM:


1
The petitioner in this 2255 proceeding asserted that at the time of his trial he was entitled to a psychiatric examination. Apparently no one raised this question prior to this proceeding. In this proceeding the petitioner was given a full hearing and the Court on the evidence presented denied the petition. There was evidence to support his judgment of dismissal, which is affirmed.